Mr. Justice Walkee, dissenting: I regard the decision in this case as repugnant to Phelps v. Phelps, 72 Ill. 545, and subsequent cases based upon it. As I understand that case, it holds that the claim of the widow to specific articles of personal property is not the subject of contract or ante-nuptial agreement. It is there held that such a contract is forbidden by the policy of our statutes, and the opinion of the majority of the court, in this case, holds it is the subject of ante-nuptial contract, and virtually overrules the decision in that case. Whilst I dissented in that case, I am, after such a length of time, unwilling to overrule or impair the force of that decision. I therefore dissent to the decision of the majority of the court in this case. Mr. Justice Scott, also dissenting.